DETAILED ACTION
Responsive to the claims filed September 29, 2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kearns et al (US 2016/0188977).
As per claim 1, Kearns et al teach an operating method of a device, the operating method comprising: 
building a map based on sensor data; localizing a position of the device on the map based on the sensor data (see at least paragraph [0131, 0133]); 
determining a first position of a moving object on the map based on the sensor data (see at least paragraphs [0116, 0105]; detect an object/person’s current location); 
determining a momentum of the moving object (see at least paragraphs [0005, 0067]; object/person’s heading, trajectory, velocity, etc.); 
determining a second position of the moving object on the map based on the determined momentum and the determined first position; and changing the position of the device based on the determined second position of the moving object and a position of at least one obstacle (see at least paragraphs [0131, 0142]; predict object/person’s location on the map based on collected movement data such as trajectory, etc. and control the robot accordingly).  
As per claim 2, Kearns et al teach wherein the moving object is moved from the first position to the second position (see at least figs 7A-B).  
As per claim 3, Kearns et al teach wherein the sensor data includes data acquired by a perception sensor and an orientation sensor (see at least paragraphs [0105, 0117]).  
As per claim 4,  Kearns et al teach wherein the building of the map and the localizing of the position of the device are performed simultaneously by using Simultaneous Localization and Mapping (SLAM) (see at least paragraph [0131]).  
As per claim 6, Kearns et al teach wherein the determining of the momentum comprises determining a speed and a direction of the moving object by using a Kalman filter (see at least paragraph [0124]).  
As per claim 7, Kearns et al teach wherein the changing of the position of the device comprises: moving the device based on the second position of the moving object being blocked by the at least one obstacle (see at least fig 9A).  
As per claim 8, Kearns et al teach wherein the at least one obstacle includes a stationary object and another moving object (see at least paragraph [0129]).   
As per claim 9, Kearns et al teach acquiring the sensor data in response to a selection of a main task (see at least paragraph [0005]).  
As per claim 10, Kearns et al teach performing the main task based on the acquired sensor data (see at least paragraph [0005]).   
Claims 11-14 and 16-20 contain similar limitations as the claims above and therefore are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al (US 2016/0188977) in view of “Official Notice”.
 As per claim 5, Kearns et al fails to explicitly teach converting the sensor data into one-dimensional data; analyzing the one-dimensional data by using a Recurrent Neural Network (RNN); and determining a possibility that an object associated with the analyzed one-dimensional data is the moving object.  However, “Official Notice” is taken that the use of Recurrent Neural Network and its implantation for various data input types is well-known. It would have been obvious to one of ordinary skill in the art to use this feature in Kearns et al for its well known advantages. 
Claim 15 contains similar limitations as claim 5 above and therefore is rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/              Primary Examiner, Art Unit 3661